Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John A. Castellano [703-668-8000] on 03/03/2022.
The application has been amended as follows: 

Cancel Claim 2.

Claim 1 (Currently Amended) A three-dimensional semiconductor device, comprising: 
a substrate having a cell area and an extension area; 
a word line stack above the substrate, the word line stack including mold layers and word lines alternately stacked; 
vertical channel structures vertically penetrating the word line stack in the cell area; and 
a first extension through-via structure vertically penetrating the word line stack in the extension area, the first extension through-via structure including a first via plug and each first dent is between a top surface and a bottom surface of a corresponding word line, the first dents being on an inner side of the first via liner layer facing the first via plug;
wherein the word line stack includes a lower word line stack and an upper word line stack, 
the mold layers include lower mold layers and upper mold layers, 
the word lines include lower word lines and upper word lines, 
the lower word line stack includes the lower mold layers and the lower word lines alternately stacked, 
the upper word line stack includes the upper mold layers and the upper word lines alternately stacked, 
the lower word line stack and the upper word line stack horizontally extend in the cell area, and 
the lower word line stack and the upper word line stack include staircase structures having a flat zone shaped in a staircase landing in the extension area, and 
the first extension through-via structure is in the flat zone.

Claim 14 (Currently Amended) A three-dimensional semiconductor device comprising: 
a word line stack above a substrate having a cell area and an extension area, the word line stack including mold layers and word lines alternately stacked, the word line 
vertical channel structures, a word line cut structure, and a first through-via structure vertically penetrating the word line stack, the first through-via structure including a first via plug and a first via liner layer surrounding sidewalls of the first via plug, and first dents being on an inner sidewall of the first via liner layer, each first dent is between a top surface and a bottom surface of a corresponding word line;
wherein the word line stack includes a lower word line stack and an upper word line stack, 
the mold layers include lower mold layers and upper mold layers, 
the word lines include lower word lines and upper word lines, 
the lower word line stack includes the lower mold layers and the lower word lines alternately stacked, 
the upper word line stack includes the upper mold layers and the upper word lines alternately stacked, 
the lower word line stack and the upper word line stack horizontally extend in the cell area, and 
the lower word line stack and the upper word line stack include staircase structures having a flat zone shaped in a staircase landing in the extension area, and 
the first through-via structure is in the flat zone.

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior arts fail to disclose or fairly suggest “each first dent is between a top surface and a bottom surface of a corresponding word line, the first dents being on an inner side of the first via liner layer facing the first via plug” in context with other limitations of the amended claim 1 as listed above.
The prior arts fail to disclose or fairly suggest “each first dent is between a top surface and a bottom surface of a corresponding word line;” in context with other limitations of the amended claim 14 as listed above.
The prior arts fail to disclose or fairly suggest “each first dent is between a top surface and a bottom surface of a corresponding word line” in context with other limitations of the amended claim 20 as listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894